Appellant files a comprehensive motion herein, much of which we are unable to follow, nor agree with him in.
In our original opinion there was a mistake made in one sentence thereof. In the sentence "Appellant told Williams *Page 154 
that the rods were not stolen," the word "rods" should read "reels", and is thus corrected.
As we understand the testimony H. V. Conine left his home on October 19, 1938, and it was closed. On the same night when he returned he found that the house had been entered by prizing a door open with a piece of iron. There were four fishing reels taken from said house, and afterwards these reels were recovered from a Mr. Williams, who testified that he bought same from appellant about October 20, 1938. That he asked appellant if same were stolen, and appellant said "No, they were not stolen."
True it is that the witness placed the date of the burglary as October 19, 1938, and later on testified that these four reels were in the house when he left it on the 20th of October, which could have been naught but a inadvertent misstatement. Undoubtedly he meant that the four reels were in the house when he left it on the day of the burglary, and when the witness returned to the house after the burglary such reels were gone. That these reels were later — on or about October 20, 1938 — traced to the possession of appellant seems clear from the proof. We thus find appellant in the possession of recently stolen property, and no explanation of such possession. Mr. Branch in his Penal Code, Sec. 2346, p. 1283, says: "If the State proves a burglary as alleged was committed by someone, and based on proof that defendant was found in possession of property recently stolen from the burglarized house, the jury have found defendant guilty of the burglary, and that finding has been approved by the trial court whose duty it is to set aside the conviction if not satisfied that defendant is guilty as charged, the judgment will be sustained on appeal unless clearly wrong if there are facts or circumstances in evidence which justify the jury in disbelieving defendant's explanation of such possession, if any be made," with numerous cases there cited.
The motion is overruled.